WOODSON, J.
— The salient facts of this case are substantially the same as those in the case of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, decided at this term by the court, In Banc, and reported at page 135 of this report. Both were by agreement submitted together, and we are of opinion that the conclusions reached in that case are controlling in this. We, therefore, deny the peremptory writ of prohibition and quash the preliminary rule heretofore issued.
All concur except Valliant, C. J., and Graves, J., who dissent in a separate opinion by the latter.